Citation Nr: 0205444	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  96-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a low back disability.

2.  Entitlement to an original disability rating in excess of 
10 percent for a dorsal spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1961 to September 
1981.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2000 at which time it was remanded in 
pertinent part for further development.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.  

The Board notes that the veteran has already been assigned a 
total disability rating of 100 percent from July 5, 1996, 
based on individual unemployability.  He was also entitled to 
special monthly compensation under 38 U.S.C.A. § 1114, on 
account of coronary artery disease rated 100 percent 
disabling, and additional service-connected disabilities 
involving the spine and the colon, independently ratable as 
60 percent or more from March 31, 1997, through May 31, 1998.


FINDINGS OF FACT

1.  Recent clinical examination showed motion in the thoraco-
lumbosacral area restricted to 65 degrees on anterior 
bending, 45 degrees on posterior bending, and 35 degrees on 
both right and left lateral bending.  The veteran has 
subjective complaints of pain and discomfort in the thoraco-
lumbosacral area.

2.  The recent medical evidence has shown no indication of 
neurological abnormality involving either the thoracic spine 
or the lumbar spine.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § § 5103, 5103A (West Supp. 2001) and 66 Fed. 
Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5295, 5293 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
dorsal spine disability have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 1991); VCAA; 
38 C.F.R. § 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5291 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the VCAA became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The veteran essentially contends that the assigned ratings 
for his lumbar spine and thoracic spine disabilities do not 
accurately reflect the severity of the disabilities.  The 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5103A of the VCAA.  In a May 2001 
communication, the veteran was informed of the VCAA and what 
he himself could do to help with his claim.  The case was 
before the Board in June 2000, at which time it was remanded 
for further development.  This development included the 
scheduling of examinations in 2000 and June 2001 and various 
tests to evaluate the status of the veteran's disabilities.  
These are more than adequate for rating purposes and another 
remand is not warranted at this time.  In short, the Board is 
satisfied that VA has met its duty to assist the veteran in 
the development of all facts pertinent to the claim.  

Relevant law and regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In 
determining the disability evaluation to be assigned, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require an evaluation of the complete medical 
history of the veteran's condition.

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v. 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.  

Rating musculoskeletal disabilities.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Standard of review.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background.

A review of the evidence of record discloses that by rating 
decision dated in March 1982, service connection was granted 
for residuals of degenerative disc disease at the level of 
the 12th thoracic vertebra and the 1st lumbosacral segment.  
A noncompensable evaluation was assigned, effective October 
1, 1981.  

The veteran was accorded a spine examination by VA in August 
1996.  Thereafter, by rating decision dated in October 1996, 
the disability rating for his back disorder was increased to 
20 percent, effective July 5, 1996.  

The veteran was accorded another rating examination by VA in 
March 1997 and in an April 1997 rating decision, the 
aforementioned rating action was amended to reflect a 40 
percent disability rating for the back disability, now 
classified for rating purposes as limitation of motion of the 
lumbar spine.  

Received on September 24, 1997, was a claim for service 
connection for a dorsal spine disability.  By rating decision 
dated in December 1997, service connection for a dorsal spine 
disorder was granted.  A 10 percent evaluation was assigned, 
effective September 24, 1997.  Reference was made to an 
October 1997 VA examination at which time there was some 
palpable spasm in the thoracic spine and X-ray studies showed 
degenerative changes of the thoracic vertebrae.  

The record shows the veteran has been accorded extensive 
orthopedic examinations and tests over the years.  At the 
time of a July 1999 spine examination by VA, the veteran was 
described as in no acute distress.  He reported he had not 
worked since 1994 when he was employed as a driver.  

On examination, forward flexion of the lumbosacral spine was 
from 0 to 50 degrees.  Extension was from 0 to 15 degrees.  
Lateral bending was from 0 to 20 degrees bilaterally.  
Rotation was from 0 to 30 degrees bilaterally.  The movements 
were accompanied by stated pain and grimacing.  There was 
pain to palpation over the thoracic spine and the lumbosacral 
spine.  There was no pain to palpation of the paraspinal 
muscles.  No muscle spasms were elicited.  There were no 
adhesions, keloids, or tenderness.  Heel, toe, and tandem 
walking were done within normal limits.  Balance was also 
within normal limits with holding on in the room.  Romberg 
testing was negative.  Deep knee bending was done within 
normal limits.  Straight leg raising was positive on the 
right from 0 to 10 degrees and on the left from 0 to 20 
degrees.  On the test there was stated pain and grimacing in 
the low back.  

Muscle strength was 5/5 in the upper and lower extremities.  
Hand grasp was 5/5 bilaterally.  Deep tendon reflexes were 
two plus in the upper and lower extremities.  Sensation was 
intact to light touch bilaterally.  The peripheral pulses 
were two plus in the upper and lower extremities.  There was 
no peripheral edema.  There was objective evidence of painful 
motion and tenderness to palpation of the spine.  There was 
no objective evidence of spasm or weakness.  There were no 
postural abnormalities and no fixed deformities.  Musculature 
of the back was within normal limits.  There were no 
neurological abnormalities.

No diagnostic or clinical tests were ordered. 

The examination diagnoses included degenerative disc disease 
of the thoracic spine and degenerative disc disease of the 
lumbosacral spine.  The examiner opined that there were no 
neurological deficits on examination.  Notation was made that 
there was no electromyographic evidence of the lower 
extremities that would support numbness and tingling in the 
lower extremities.  The examiner noted that electromyographic 
tracings of the lower extremities should be considered to 
objectively rule out or rule in neurological deficits of 
those extremities.  

The veteran was accorded another spine examination by VA in 
July 2000.  The claims file was reviewed, although it was 
noted the veteran's medical chart was not available for 
review.  

Reference was made to magnetic resonance imaging in November 
1997 which reportedly showed multiple lumbar foraminal 
narrowing and mild lumbar stenosis.  The veteran stated he 
had been evaluated by spinal surgeons who told him he had too 
many levels of damage to operate on.  He claimed he had had 
epidural blocks 7 or 8 months previously and these had given 
him no relief.  He complained of pain shooting down both legs 
and this had been getting worse over the past eight months.  
He had tried Celebrex and Codeine, but these had not helped.  
He reported no bowel or bladder problems.

On examination he was described as in no apparent distress.  
However, he appeared to be in some pain on movement and it 
was indicated that he moved slowly.  He tended to be rather 
rigid in the trunk line.  The lumbosacral spine had 40 
degrees of flexion, 10 degrees of extension, 20 degrees of 
bending left and right, and 20 degrees of lateral rotation to 
each side.  Lower extremities showed him to have 5/5 L2-S1 
motor testing, but the L2 was only about 4/5 related to pain 
in the back.  He had 2/4 patellar and Achilles reflexes, 
bilaterally.  There were sensory deficits to light touch in 
the lower extremities.  He had one-plus posterior tibialis 
pulses, bilaterally.  All motions were both active and 
passive.

The diagnosis was multiple level degenerative joint disease 
of the cervical spine and the lumbosacral spine with 
foraminal stenosis and radicular pain.

In September 2000, the claims file was reviewed by the 
physician who conducted the aforementioned examination in 
July 2000.  The examiner noted that the July 1999 spine 
examination reflected that palpation of the thoracic spine 
caused tenderness.  It was further indicated no muscle spasm 
was elicited on that examination.  The examiner stated that a 
review of the records showed there was some radiographic 
evidence of thoracic and disc disease on the limited portion 
of the spine seen on magnetic resonance imaging.  

The veteran received another VA spine examination in June 
2001.  The claims file was reviewed by the examiner.  The 
examiner expressed his awareness of the statements from the 
physician who conducted the July 2000 examination and the 
September 2000 review that the veteran had cervical, lumbar, 
and thoracic disc disease and pain symptoms related to those 
problems.  Reference was also made to the July 1999 
examination which reportedly showed a normal neurological 
examination with no evidence of muscle spasm, weakness, or 
abnormalities on deep tendon reflexes.

Reference was made to previous laboratory testing, including 
magnetic resonance imaging of the lumbosacral spine in 
November 1997 which reportedly showed multilevel foraminal 
narrowing with moderate canal stenosis at the T10-11, T11-12, 
and T12-L1 vertebrae.

It was noted that in the past two years, the veteran 
complained of occasional shooting pain to both legs, more so 
on the right.  The shooting pain felt as though he had 
flipped on his arm.  He tended to involve the lateral aspect 
of the leg and, on occasion, included the forefoot.  The 
veteran denied any clear weakness or difficulty walking.  
However, he stated that when he walked about 10 to 15 feet he 
would tend to have significant aches in the legs and the 
back.  The pain had disabled him since 1996 and he stated he 
had had to quit his job as a driver.

On flexibility examination, the examiner did not see any 
deformities such as kyphosis or scoliosis.  

On palpation there was no tenderness to the thoracic, lumbar 
or sacral areas.  The muscle contour was soft in the 
paralumbar and parathoracic irritable areas.  There was no 
evidence of muscle spasm around the neck.

Motion in the thoraco-lumbosacral area was to 65 degrees with 
anterior bending, 45 degrees with posterior bending, 
35 degrees with right and left lateral bending.  The veteran 
felt a pulling sensation in the back at these angles.  

Motor testing and sensory examination were essentially 
unremarkable.  The veteran was able to stand on either foot 
without any difficulty.  He was also able to stand on his 
toes and heels.  Tandem gait was symmetric and steady.  

Electromyographic nerve conduction studies were performed and 
the examiner expressed the opinion that there were no 
neurological difficulties at the present time.  He stated 
there was no evidence of an ongoing/active or chronic 
irritation of the lumbosacral nerve roots.  He added there 
was no evidence of any entrapment neuropathies to account for 
the reported symptoms of pain and numbness in the legs.  He 
believed electromyographic testing did not support the 
presence of entrapment neuropathies in the legs or any 
ongoing/active or chronic radiculopathy.  The examiner stated 
that he agreed with the September 2000 examination findings 
not showing any muscle spasm or skeletal abnormalities.  He 
indicated that the flexibility test results on previous 
examination showed some restriction in range of motion of the 
cervical and lumbosacral areas, but his examination showed a 
better range of motion.  He indicated that, if anything, 
overall the veteran had a better range of motion on current 
examination.  The examiner stated the veteran had multilevel 
degenerative disc disease, but it was his opinion that the 
back pain was mechanical in nature without any clear 
neurological compelling evidence of nerve root irritation to 
account for the reported symptoms  

Of record are reports of various VA outpatient visits, with 
the most recent visit dated in August 2001.  The veteran 
reported with multiple medical conditions.  He complained 
that he was in significant pain on an almost daily basis 
because of back problems and arthritis.  He declined mental 
health services.  A followup appointment was not scheduled 
with the social worker.  


Analysis.

Lumbar spine.

The veteran's low back disability is rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
limitation of motion.  However, since 40 percent is the 
maximum rating under Diagnostic Code 5292, the Board has 
considered rating the low back disability under other 
diagnostic codes.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board is required to consider whether another 
rating code is "more appropriate" than the one used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

It is clear that pathology such as cord involvement and 
ankylosis of the lumbosacral spine is not present.  
Accordingly, such diagnostic codes as 5285, 5286, and 5289 
are not for consideration.  Although Diagnostic Code 5295 
(lumbosacral strain) is potentially applicable, like 
Diagnostic Code 5292 the maximum disability rating provided 
is 40 percent, and its use would therefore not avail the 
veteran.  

For potential consideration is Diagnostic Code 5293.  Under 
that code, intervertebral disc syndrome which is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief, may be assigned a 60 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Based on a review of the evidence of record, it is the 
opinion of the undersigned that the veteran's back disability 
would not be more appropriately rated as intervertebral disc 
syndrome and would not warrant a disability rating in excess 
of the 40 percent currently in effect under Code 5292.  Upon 
review of the facts of the case, the record shows the veteran 
has been accorded various tests, to include electromyographic 
testing and nerve conduction studies.  However, it was noted 
by a VA physician who examined the veteran in 2001 and had 
access to the entire claims folder, while a review of the 
record documented multilevel degenerative disc disease, it 
was his opinion that the veteran's back pain was mechanical 
in nature without any showing on testing of clear neurologic 
evidence of nerve root irritation.  In view of the foregoing, 
the medical evidence does not show pronounced disability, 
with persistent symptoms compatible with sciatic neuropathy 
and characteristic pain and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The motion restrictions the veteran 
experiences and his complaints of pain, are consistent with 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and Diagnostic 
Code 5292, and the currently assigned 40 percent rating.  
38 C.F.R. § 4.71a, Code 5292.  Indeed, as noted by the 
examiner at the time of the most recent examination of record 
in June 2001, the veteran actually had better motion 
involving the lumbar spine than he did on previous 
examinations in 1999 and 2000.  Without objective findings 
indicating any worsening pathology, the Board holds that the 
currently assigned 40 percent disability rating for the 
veteran's service-connected lumbosacral spine disorder is 
continued.  The benefit sought on appeal as to this issue is 
accordingly denied.  

Dorsal spine.

The veteran's thoracic spine disability includes arthritis, 
and is rated 10 percent disabling on the basis of limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Board 
has also considered rating the thoracic spine disability 
under the provisions of Diagnostic Codes 5285 (residuals of a 
vertebral fracture), Diagnostic Code 5286 (complete 
ankylosis, or bony fixation, of the spine), Diagnostic 
Code 5288 (ankylosis of the dorsal spine), and 5293 
(intervertebral disc syndrome).  However, there is no 
evidence of cord involvement, nerve paralysis, abnormal 
mobility requiring a neck brace, or demonstrable deformity of 
a vertebral body, as required under Diagnostic Code 5285; 
ankylosis of the spine or dorsal spine is not clinically 
demonstrated for rating under Diagnostic Codes 5286 and 5288; 
and there is no current evidence of neurological symptoms not 
already considered above in rating the veteran's low back 
disability to warrant a rating under Diagnostic Code 5293.  
The Board concludes that Diagnostic Code 5291 provides the 
best and most advantageous evaluation for the thoracic spine 
disability.  

Under that code, a 10 percent rating is provided when there 
is moderate or severe limitation of motion of the thoracic or 
dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  The 
Board notes that 10 percent is the maximum rating available 
for limitation of motion of the thoracic spine.  Accordingly, 
there are not shown to be findings warranting a higher rating 
under Diagnostic Code 5291 at any time during the appeal 
period.  

The Board notes that 38 C.F.R. §§ 4.40, 4.45, and DeLuca have 
been considered, but there is no objective medical evidence 
to show or indicate that pain, weakness, or any other midback 
symptoms attributable to the service-connected disability at 
issue produce additional functional limitation to a degree 
that would support a rating in excess of 10 percent under the 
applicable rating criteria during any time of the appeal 
period.  

The Board also has considered the doctrine of reasonable 
doubt; however, as a preponderance of the evidence is against 
the claim for a higher rating for the midback disability, the 
doctrine is not applicable.  38 U.S.C.A. § 5107;Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14 (2001), which prohibit pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations of the mid and low back due to pain.  
A VA General Counsel opinion, VAOPGCPREC 36-97 (December 12, 
1997) provided, in part, that Diagnostic Code 5293 
contemplates limitation of motion, which obviously overlaps 
with Diagnostic Codes 5291 and 5292.  There is no "entirely 
different function" affected by the neurological versus the 
orthopedic findings that would warrant a separate evaluation.  
38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the veteran's 
back disabilities are contemplated in the currently assigned 
ratings.  


ORDER

A disability rating in excess of 40 percent for a lumbar 
spine disability is denied.

An original rating in excess of 10 percent for a dorsal spine 
disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

